DETAILED ACTION
Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Per response filed on 10/25/2021, claims 1, 5, 7-16 are pending.

Response to Amendment
With regard to the 35 USC 102 rejections, the Applicant’s arguments have been fully considered and are persuasive; the 102 rejection is withdrawn.

Allowable Subject Matter
Claims 1, 5 and 7-16 are allowed. (Renumbered as claims 1-12.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art references alone and in combination fails to teach the medical system recited in the instant application. 
Sweeney (US 2011/0137680), David  et al. (US 5441047), Al-Ali (US 9436645) and Fiedler et al. (US 10913366) all disclose health monitoring system that comprise a patient monitoring device, a patient information system, and a mobile application to enable communication between a patient and a clinician. However, none of these references teach an 
Tarnok et al. (US 2013/0096819 A1) discloses an electronic device having a GUI in which the size of application icons is adapted/changed based on usage frequency of the functionality of the specific icon ([0013, 0025, 0105]). However, Tarnok does not disclose wherein the usage frequency is based on usage by a selected group of patients.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
February 4, 2022